Shepley, O. J., orally.
What was it designed by the obligation, that the defendant should finish ? In the deed and in the obligation, the house is regarded as one structure. They *350give no indication what part should be finished. If one offer to sell his house, can it be misunderstood what he intends ? If the contract applies to one part only, to what part ? The house was partly finished. We think it a reasonable and just construction, that the defendant should finish it to correspond with what had been already done. A reference to the part finished, would show whether the design had been carried out. The house was sold for family use. The instructions virtually left it to the jury, to decide what sort of finish the parties intended.
The court were not to instruct what was necessary to be proved, but what conclusions they should form, from what had been proved, relative to the matter in controversy. What was done in the vicinity to other houses, would furnish no safe rule. The house was to be finished to the extent originally designed, and in a suitable and appropriate manner.
We think the defendant’s objections are not sustained.
There was also a motion to set aside the verdict, on the ground of excessive damage. Lowell proposed to read the deposition of the foreman of the jury, not to prove any 'misconduct, but simply to show how the computation was made up. He cited Little v. Larrabee, 2 Greenl. 37.
Shepley, C. J.
The rule on this point is settled. To allow jurors to testify as to their mode of computation, would affect injuriously the whole administration of justice.

Judgment on the verdict.